190 Carondelet Plaza, Suite 1530 Clayton, MO 63105-3443 Todd A. Slater Vice President, Finance and Controller Tel: 314-480-1447 December 23, 2011 Mr. Rufus Decker Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549-0510 Re:Olin Corporation Form 10-K for the fiscal year ended December 31, 2010 Filed February 24, 2011 Form 10-Q for the period ended September 30, 2011 Filed October 28, 2011 File No. 1-1070 Dear Mr. Decker: This letter will confirm my conversation today with Ernest Greene, Staff Accountant.Olin Corporation will provide its responses to your letter dated December 21, 2011, on or before January 20, 2012. Sincerely, /s/ Todd A. Slater Todd A. Slater Vice President, Finance and Controller Principal Accounting Officer
